DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 5, 8-14, and 17-20 are pending.
	Claims 2-4, 6-7, 15-16, and 21-24 are canceled by Applicant.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 5, 8-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn [US 7185192] in view of Irani, et al. [US 20080201761].
Claim 1:	Kahn teaches a contacts access method, comprising: 
dividing a plurality of contact entries included in contacts into a plurality of contact groups, wherein the contacts are stored in a terminal [Kahn: col.20, line 33-55], each of the plurality of contact entries is included in only one of the plurality of contact groups [Kahn: col.20, line 1-15; the contact entries in contacts can be given the broadest and reasonable interpretation (BRI) as users/requesters, roles/accounts, or objects per se. Herein, the contact entries are related to users associated to objects with access/permissions where the object is related to a group, e.g. object parent or object child. As such, the objects are referring to “contact entries”], each of the plurality of contact entries includes a plurality of fields, each of the plurality of fields includes a first attribute and a second attribute, the first attribute indicates whether the field is accessible [Kahn: col.19, line 55-col.20, line 30; the managed object (as “each of the plurality of contact entries”) includes various data fields through that store information and attributes related to the object. The object attributes data field contains values for various attributes and/or configuration information related to the object such as the resource's IP address, server hostname, departmental association(s), capacity, manufacturer, number of volumes, space available, space used, and so forth. Thus, an object representing a file might have different fields and attributes, such as size of the file, name of the file, creator, software applications that use or access the file, volume that stores the file (e.g., as a parent), other files referenced by the file (e.g., as children) - FIG. 4], and the second attribute indicates whether a content of the field is viewable; [Kahn: col.21, line 5-25; an attribute where content of the field is viewable per BRI may be a type of access that is able to read. As for the “attribute indicates whether the field is accessible”, per BRI, may be the type of access that includes write, obtain, configure, or any data allowed for access per se. that More examples of content field is viewable on col.13, line 35-52, col.23, line 65-67, col.26, line 10-30 - Table 2]
receiving an access request for the contacts from an application running in the terminal; [Kahn: col.15, line 56-65; a "requestor" refers to one or more entities requesting one or more types of access to one or more resources. Typically, a requestor is a software process within a computer system that operates on behalf of, or under the control of a computer user who has logged into the computing system and who has an associated requestor role identity. The requestor is the computer user having a specific role identity. See also col.32, line 1-20; custom permissions might be application specific, and application developers that are aware of such rules and custom permissions can create software applications that provide access requests (e.g., via an application programming interface (API), for example) that require the access control system  to grant and return an access control decision]
providing at least one field of each contact entry included in at least one contact group of the plurality of contact groups [Kahn: col.22, line 11-40; ] to the application according to access privilege of the application, the first attribute and the second attribute; and [Kahn: col.31, line 60-65; can establish permissions other than simple operating system specific permissions such as read, write and execute. This allows an application developer to create software applications (e.g., 206 in FIG. 2) that provide custom access requests specific to the computing environment in which the application operates and that require the granting of custom permissions. Thus, by providing custom access with permissions customized for the application can provide contact entry data (e.g. field, attribute) according to the access privilege of the application]
**giving a priority to the access privilege of the application, or the first or second attribute of the at least one field [**as rejected under a secondary reference, discussion below], in a case where the access privilege of the application conflicts with the first or second attribute of the at least one field. [Kahn: col.29, line 57-col.30, line 5; higher numbered rules can prevail over lower numbered rules. After filter operations have produced a selected set of rules, the rule engine can first search each rule in the selected set of rules for any conflicting disregard clauses and can eliminate (i.e., mark to be disregarded) any rules that have disregard clauses that apply to each other] 
Kahn suggests priority access privilege where there is conflict with an attribute by allowing higher numbered rules can prevail over lower numbered rules and can first search each rule in the selected set of rules for any conflicting disregard clauses and can eliminate any rules that have disregard clauses that apply to each other [Kahn: col.29, line 57-col.30, line 5]. However, Kahn did not clearly teach “giving a priority to the access privilege of the application, or the first or second attribute of the at least one field, in a case where the access privilege of the application conflicts with the first or second attribute of the at least one field”.
Irani discloses a directory application can be configured to dynamically associate a set of attributes and corresponding values to an object based in part on a number of group and precedence rules. The directory application can be configured as a software program that can operate to select a set of attributes and corresponding values for any object based in part on a group membership associated with an object and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Irani with Kahn to teach “giving a priority to the access privilege of the application, or the first or second attribute of the at least one field, in a case where the access privilege of the application conflicts with the first or second attribute of the at least one field”, for the reason to resolve which attribute value associated with the attribute set assigned to an object. 
Claim 2: Canceled
Claim 3: Canceled
Claim 4: Canceled

Claim 6: Canceled 
Claim 7: Canceled
Claim 8: Kahn: col.16, line 5-col.17, line 28; discussing the contacts access method of claim 1, further comprising: determining the access privilege of the application. 
Claim 9: Kahn: col.16, line 5-col.17, line 28; discussing the contacts access method of claim 8, wherein the step of determining the access privilege of the application comprises: determining the access privilege of the application according to an identifier of the application carried in the access request, wherein the identifier includes at least one of a role identifier and an identity identifier. 
Claim 10: Kahn: col.18, line 15-25; discussing the contacts access method of claim 8, wherein the step of determining the access privilege of the application comprises: determining the access privilege of the application according to an access password sent by the application. 
Claim 11: Kahn: col.5, lines 22-42; discussing the contacts access method of claim 8, wherein prior to determining the access privilege of the application, further comprising: setting the access privilege of the application. 
Claim 12: Kahn: col.5, lines 40-67; discussing the contacts access method of claim 11, wherein the step of setting the access privilege of the application comprises: setting the application according to an authorization instruction inputted by a user. 
Claim 13: Kahn: col.9, line 11-30; discussing the contacts access method of claim 11, wherein the application is an application, and the access privilege of the application is configured when installing the application. 
Claim 14:	Kahn teaches a device for managing contacts, comprising: 
a terminal for storing the contacts; and [Kahn: col.20, line 33-55]
a processor configured to, in order to manage access to the contacts stored in the terminal, [Kahn: col.8, line 63-67]
dividing a plurality of contact entries included in contacts into a plurality of contact groups, wherein each of the plurality of contacts is included in only one of the plurality of contact groups [Kahn: col.20, line 1-15; the contact entries in contacts can be given the broadest and reasonable interpretation (BRI) as users/requesters, roles/accounts, or objects per se. Herein, the contact entries are related to users associated to objects with access/permissions where the object is related to a group, e.g. object parent or object child. As such, the objects are referring to “contact entries”], each of the plurality of contact entries includes a plurality of fields, each of the plurality of fields includes a first attribute and a second attribute, the first attribute indicates whether the field is accessible [Kahn: col.19, line 55-col.20, line 30; the managed object (as “each of the plurality of contact entries”) includes various data fields through that store information and attributes related to the object. The object attributes data field contains values for various attributes and/or configuration information related to the object such as the resource's IP address, server hostname, departmental association(s), capacity, manufacturer, number of volumes, space available, space used, and so forth. Thus, an object representing a file might have different fields and attributes, such as size of the file, name of the file, creator, software applications that use or access the file, volume that stores the file (e.g., as a parent), other files referenced by the file (e.g., as children) - FIG. 4], and the second attribute indicates whether a content of the field is viewable; [Kahn: col.21, line 5-25; an attribute where content of the field is viewable per BRI may be a type of access that is able to read. As for the “attribute indicates whether the field is accessible”, per BRI, may be the type of access that includes write, obtain, configure, or any data allowed for access per se. that More examples of content field is viewable on col.13, line 35-52, col.23, line 65-67, col.26, line 10-30 - Table 2]
receive an access request for the contacts from an application running in the terminal; [Kahn: col.15, line 56-65; a "requestor" refers to one or more entities requesting one or more types of access to one or more resources. Typically, a requestor is a software process within a computer system that operates on behalf of, or under the control of a computer user who has logged into the computing system and who has an associated requestor role identity. The requestor is the computer user having a specific role identity. See also col.32, line 1-20; custom permissions might be application specific, and application developers that are aware of such rules and custom permissions can create software applications that provide access requests (e.g., via an application programming interface (API), for example) that require the access control system  to grant and return an access control decision]
provide at least one field of each contact entry included in at least one contact group of the plurality of contact groups [Kahn: col.22, line 11-40; ] to the application according to access privilege of the application, the first attribute and the second attribute; and [Kahn: col.31, line 60-65; can establish permissions other than simple operating system specific permissions such as read, write and execute. This allows an application developer to create software applications (e.g., 206 in FIG. 2) that provide custom access requests specific to the computing environment in which the application operates and that require the granting of custom permissions. Thus, by providing custom access with permissions customized for the application can provide contact entry data (e.g. field, attribute) according to the access privilege of the application]
**give a priority to the access privilege of the application, or the first or second attribute of the at least one field [**as rejected under a secondary reference, discussion below], in a case where the access privilege of the application conflicts with the first or second attribute of the at least one field. [Kahn: col.29, line 57-col.30, line 5; higher numbered rules can prevail over lower numbered rules. After filter operations have produced a selected set of rules, the rule engine can first search each rule in the selected set of rules for any conflicting disregard clauses and can eliminate (i.e., mark to be disregarded) any rules that have disregard clauses that apply to each other] 
Kahn suggests priority access privilege where there is conflict with an attribute by allowing higher numbered rules can prevail over lower numbered rules and can first search each rule in the selected set of rules for any conflicting disregard clauses and can eliminate any rules that have disregard clauses that apply to each other [Kahn: col.29, line 57-col.30, line 5]. However, Kahn did not clearly teach “giving a priority to the access privilege of the application, or the first or second attribute of the at least one field, in a case where the access privilege of the application conflicts with the first or second attribute of the at least one field”.
Irani discloses a directory application can be configured to dynamically associate a set of attributes and corresponding values to an object based in part on a number of group and precedence rules. The directory application can be configured as a software program that can operate to select a set of attributes and corresponding values for any 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Irani with Kahn to teach “giving a priority to the access privilege of the application, or the first or second attribute of the at least one field, in a case where the access privilege of the application conflicts with the first or second attribute of the at least one field”, for the reason to resolve which attribute value associated with the attribute set assigned to an object. 
Claim 15: Canceled
Claim 16: Canceled 

Claim 18: Kahn: col.16, line 5-col.17, line 28; discussing the device for managing contacts of claim 14, wherein the processor is further configured to determine the access privilege of the requester, wherein the processor determines the access privilege of the requester according to an access password sent by the requester or according to an identifier of the requester carried in the access request, wherein the identifier includes at least one of a role identifier and an identity identifier. 
Claim 19: Kahn: col.5, lines 22-42; discussing the device for managing contacts of claim 14, wherein the processor is further configured to set the access privilege of the requester. 
Claim 20: Kahn: col.5, lines 40-67; discussing the device for managing contacts of claim 19, wherein the processor is further configured to set the access privilege of the requester according to an authorization instruction inputted by a user.
Claim 21: Kahn: col.19, line 65-col.20, line 31; discussing the contacts access method of claim 1, wherein the contacts include a plurality of contact entries which are divided into a plurality of groups, and the step of providing a part of the contacts according to the access privilege of the requester, the first attribute and the second attribute comprises: providing information of one or more groups of the contacts according to the access privilege of the requester, the first attribute and the second attribute.

Claim 23: Kahn: col.20, line 1-31; discussing the device for managing contacts of claim 14, wherein the contacts include a plurality of contact entries which are divided into a plurality of groups, and the processor is further configured to provide information of one or more groups of the contacts according to the access privilege of the requester, the first attribute and the second attribute.
Claim 24: Kahn: col.20, line 1-10; discussing the device for managing contacts of claim 23, wherein each of the plurality of contact entries is included in only one of the plurality of groups.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435






/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435